FILED
                            NOT FOR PUBLICATION                            MAR 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-17250

               Plaintiff - Appellee,             D.C. No. 2:11-cv-00967-MCE-
                                                 KJN
ROBERT D. GIBSON,

               Claimant - Appellant,             MEMORANDUM*

  v.

APPROXIMATELY $658,830.00 IN U.S.
CURRENCY,

               Defendant.


                   Appeal from the United States District Court
                       for the Eastern District of California
                  Morrison C. England, Jr., Chief Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Robert D. Gibson appeals pro se from the district court’s summary judgment


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in a civil forfeiture action under 21 U.S.C. § 881(a)(6) for approximately

$658,830.00 in U.S. currency that was seized from a package. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, United States v.

$133,420.00 in U.S. Currency, 672 F.3d 629, 637 (9th Cir. 2012), and we affirm.

      The district court properly granted summary judgment for the government

because Gibson failed to establish some evidence showing that he had a colorable

interest in the property. See id. at 638 (“[I]n a civil forfeiture action, a claimant’s

bare assertion of an ownership or possessory interest, in the absence of some other

evidence, is not enough to survive a motion for summary judgment.”). Contrary to

Gibsons’s contention, a shipping order for the package without his name on it is

not “some evidence of ownership.” Id. Further, we do not consider any

documents that are not part of the district court record. See Kirshner v. Uniden

Corp. of Am., 842 F.2d 1074, 1077 (9th Cir. 1988).

      Gibson’s contentions concerning alleged judicial bias are unsupported by the

record. Gibson’s contentions concerning the government’s statement of

undisputed facts and his need for an evidentiary hearing are similarly unpersuasive.

      Gibson’s requests to stay this appeal, filed on September 5 and 20, 2013, are

denied. His pending requests for judicial notice are also denied.

      AFFIRMED.


                                            2                                     12-17250